Exhibit 10.1 AGREEMENT AND PLAN OF REORGANIZATION THIS AGREEMENT AND PLAN OF REORGANIZATION (the “Agreement”) is dated June 17, 2008, and is by and between Suncross Exploration Corporation, a Nevada corporation (the “Company”) and Team Nation Holding Corporation, a California corporation (“Team Nation”). R E C I T A L S WHEREAS, the shareholders of Team Nation ("Shareholders") own the shares of capital stock of Team Nation as set forth in Schedule 1 attached here­to, constitut­ing all of the issued and out­standing stock of Team Nation (the “Team Nation Shares”); WHEREAS,the Company is a public company, required to file reports under Section 15(d) of the Securities Exchange Act of 1934 (the "Exchange Act") and whose common stock is listed on the OTC Electronic Bulletin Board under the symbol SNXX.OB; WHEREAS, the Board of Directors of the Company and Team Nation deem it advisable that the acquisition by the Company of Team Nation be effected through an exchange (the "Exchange") of Team Nation Shares pursuant to this Agreement; WHEREAS, the Company desires to acquire all of the outstanding Team Nation Shares for shares of Common Stock of the Company. A G R E E M E N T NOW, THEREFORE, in consideration of the mutual covenants and agreements con­tained herein and in reliance upon the representa­tions and warranties hereinafter set forth, the parties agree as follows: I.EXCHANGE 1.01Exchange.The Shareholders shall exchange all of their Team Nation Shares for a total of 25,000,000 shares of Common Stock of the Company (the "Common Stock") at the Closing of this Agreement. Immediately prior to Closing there shall be 20,771,750 shares of Common Stock outstanding, so that after Closing the Company shall have outstanding 45,771,750 shares of Common Stock. 1.02.Closing.The Closing of the transactions contemplated by this Agreement (the "Closing") is subject to due diligence and the completion of the events set forth in Section 6.01 hereof, but in any event is expected totake place on or before June 30, 2008 at the corporate offices of Team Nation. 1.03.Deliveries.Upon Closing, the parties are delivering the following documents: 1.03(a).The items and documents set forth in Sections 1.01 and 1.02. 1.03(b).The Company shares of Common Stock described in Section 1.01. 1.03(c).The Company shall deliver the resignations of all of its current officers and directors, and board resolutions electing Dennis Duffy, Norman J. Francis, Daniel Duffy and Janis Okerlund to the Board of Directors of the Company, Norman J. Francis as President, Dennis Duffy as Chief Executive Officer, Daniel J. Duffy as Executive Vice President, Janis Okerlund as Executive Vice President and David Cole as Vice President and Chief Financial Officer. 1.04.Filings.Immediately following the Closing, the Company shall file the following documents: 1.04(a).A Current Report on Form 8-K with the U.S. Securities and Exchange Commission, reporting the transactions set forth in this Agreement. 1.04(b).A Certificate of Amendment to the Certificate of Incorporation of the Company with the Nevada Secretary of State changing the name of the Company to "Team Nation Holdings Corporation" or a similar name as may be determined by the Board of Directors. II. REPRESENTATIONS AND WARRANTIES OF TEAM NATION AND COFFEE Team Nation repre­sents and warrants to the Company as fol­lows, as of the date of this Agreement and as of the Closing: 2.01.Organization. 2.01(a).Team Nation is a corporation duly or­gan­ized, validly existing and in good stand­ing under the laws of the State of California; Team Nation has the cor­porate power and auth­or­ity to carry on its business as presently con­ducted; and Team Nation is quali­fied to do business in all juris­dictions where the failure to be so quali­fied would have a material adverse effect on its busi­ness. 2.02.Capitalization. 2.02(a).The authorized capital stock and the issued and outstanding shares of Team Nation is as set forth on Exhibit 2.02(a).All of the issued and out­stan­ding shares of Team Nation are duly author­ized, validly issued, fully paid and nonassess­able. 2.02(b).Except as set forth in Exhibit 2.02(b) there are no outstanding options, warrants, or rights to purchase any securities of Team Nation. 2.03.Subsidiaries and Investments.Team Nation does not own any capital stock or have any interest in any corpor­ation, part­nership or other form of business organization, except as de­scribed in Exhibit 2.03 hereto. 2.04.Financial Statements.The financial statements of Team Nation as of and for the two years ended December 31, 2007, including the balance sheet as of December 31, 2007 and the related audited statement of operations, cash flows and changes in stockholders' equity for the two years then ended present fairly the financial position and results of operations of Team Nation, on a consistent basis. 2.05.No Undisclosed Liabilities.To the best knowledge of Team Nation, other than as described in Exhibit 2.05 attached hereto, Team Nation is not sub­ject to any material liabil­ity or obligation of any nature, whe­ther ab­solute, accrued, contin­gent, or otherwise and whether due or tobecome due, which is not reflected or reserved against in the Financial State­ments, except those incurred in the normal course of business. 2.06.Absence of Material Changes.Since December 31, 2007, except as described in any Exhibit attached hereto or as required or permit­ted under this Agreement, there has not been: 2.06(a).any material adverse change in the condition (financial or otherwise) of the properties, assets, liabilities or business of Team Nation, except chan­ges in the ordi­nary course of business which, individ­ually and in the ag­gregate, have not been ma­ter­ially adverse; 2.06(b).any redemption, purchase or other acquisition of any shares of the capital stock of Team Nation, or any issuance of any shares of capital stock or the grant­ing, issuance or exercise of any rights, warrants, options or commitments by Team Nation relating to their auth­or­ized or issued capital stock; or 2.06(c).any change or amendment to the Certificate of Incor­poration of Team Nation. 2.07.Litigation.Except as set forth in Exhibit 2.07 at­tached hereto, to the best knowledge of Team Nation there is no litigation, proceeding or investigation pending or threat­ened against Team Nation affecting any of its properties or assets against any officer, director, or stockholder of Team Nation that might result, either in any case or in the aggregate, in any ma­terial adverse change in the business, opera­tions, affairs or condition of Team Nation or its proper­ties or as­sets, or that might call into question the valid­ity of this Agree­ment, or any action taken or to be taken pursuant here­to. 2.08.Title To Assets.Team Nation has good and marketable title to all of its assets and proper­ties now car­ried on its books includ­ing those reflected in the balance sheets con­tained in theFinancial Statements, free and clear of all liens, claims, charges, security interests or other encum­bran­ces, except as described in Ex­hibit 2.08 at­tached hereto or any other Ex­hibit. 2.09.Transactions with Affiliates, Directors and Share­holders.Except as set forth in Exhibit 2.09 attached hereto, there are and have been no con­tracts, agree­ments, arrangements or other transactions between Team Nation, and any officer, di­rec­tor, or stock­holder of Team Nation, or any cor­poration or other en­tity controlled by the Shareholders, a member of the Shareholders' families, or any affiliate of the Shareholders. 2.10.No Conflict.The execution and delivery of this Agree­ment and the consumma­tion of the transactions contemplated hereby will not conflict with or result in a breach of any term or pro­vision of, or constitute a default under, the Articles of Incor­poration or Bylaws of Team Nation, or any agre­ement, con­tract or instru­ment to which Team Nation is a party or by which it or any of its assets are bound. 2.11.Disclosure.To the actual knowledge of Team Nation, neither this Agreement, the Fin­ancial Statements nor any other agree­ment, document, certificate or writ­ten or oral statement furnished to the Company by or on behalf of Team Nation in connection with the trans­actions con­tem­plated hereby, contains any untrue state­ment of a material fact or when taken as a whole omits to state a ma­terial fact nec­es­sary in order to make the state­ments con­tained herein or therein not mis­leading. 2.12.Authority.Team Nation has full power and authority to enter into this Agree­ment and to carry out the transactions con­templated herein.The execution and delivery of this Agreement and the consummation of the transactions contemplated hereby, have been duly authorized and approved by the Board of
